Name: 2005/748/EC: Commission Decision of 24 October 2005 amending Decision 2002/300/EC as regards the areas excluded from the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens(notified under document number C(2005) 4081) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  animal product;  Europe;  health
 Date Published: 2006-12-12; 2005-10-25

 25.10.2005 EN Official Journal of the European Union L 280/20 COMMISSION DECISION of 24 October 2005 amending Decision 2002/300/EC as regards the areas excluded from the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens (notified under document number C(2005) 4081) (Text with EEA relevance) (2005/748/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 5 thereof, Whereas: (1) Commission Decision 2002/300/EC of 18 April 2002 establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringes (2) lays down the areas in the Community considered to be free of the mollusc diseases Bonamia ostreae and/or Marteilia refringens. (2) Ireland and the United Kingdom informed the Commission by letters of June 2005 that Bonamia ostreae has been detected in Lough Foyle, a shared coastal water area on the border between Ireland and Northern Ireland. That area was previously considered to be free of Bonamia ostreae but can therefore no longer be regarded as free of that disease. (3) In addition, Ireland has submitted a request for an amendment to the list of zones in Ireland approved with regard to Bonamia ostreae in Decision 2002/300/EC, in order to make the geographical description of one of the areas affected by that disease more precise. Accordingly, the description Logmore, Belmullet should be replaced by Loughmore, Blacksod Bay. (4) Decision 2002/300/EC should be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/300/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 103, 19.4.2002, p. 24. Decision as last amended by Decision 2005/104/EC (OJ L 33, 5.2.2005, p. 71). ANNEX ANNEX ZONES APPROVED FOR ONE OR MORE OF THE MOLLUSC DISEASES BONAMIA OSTREAE AND MARTEILIA REFRINGENS 1.A. Zones in Ireland approved with regard to B. Ostreae  The whole coastline of Ireland, except the following seven areas:  Cork Harbour  Galway Bay  Ballinakill Harbour  Clew Bay  Achill Sound  Loughmore, Blacksod Bay  Lough Foyle 1.B. Zones in Ireland approved with regard to M. Refringens  The whole coastline of Ireland 2.A. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to B. Ostreae  The whole coastline of Great Britain, except the following three areas:  the south coast of Cornwall from the Lizard to Start Point  the area around the Solent estuary from Portland Bill to Selsey Bill  the area along the coast in Essex from Shoeburyness to Landguard point  The whole coastline of Northern Ireland, except the following area:  Lough Foyle  The whole coastline of Guernsey and Herm  The zone of the States of Jersey: The zone consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel  The whole coastline of the Isle of Man 2.B. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to M. Refringens  The whole coastline of Great Britain  The whole coastline of Northern Ireland  The whole coastline of Guernsey and Herm  The zone of the States of Jersey: The zone consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel  The whole coastline of the Isle of Man 3. Zones in Denmark approved with regard to B. Ostreae and M. Refringens  Limfjorden from ThyborÃ ¸n in the west to Hals in the east.